     Case 3:19-cv-01650-H-AGS Document 75 Filed 02/02/21 PageID.842 Page 1 of 4


     MELISSA M. HOLMES, Senior Deputy (State Bar No. 220961)
 1   STEVEN P. INMAN, II, Senior Deputy (State Bar No. 227748)
     JENNIFER M. MARTIN, Deputy (State Bar No. 322048)
 2   Office of County Counsel, County of San Diego
     1600 Pacific Highway, Room 355
 3   San Diego, California 92101-2469
     Telephone: (619) 531-5836; Fax: (619) 531-6005
 4   E-mail: melissa.holmes@sdcounty.ca.gov
 5   Attorneys for Defendants/Cross-Complainants County of San Diego, William D. Gore,
     Steven Block, Arthur Doherty, Yaowaluck Hagg, Leah Gache, Susan Conrad, Myra
 6   Rada-Gragasin, Christine Eser, Maria Germono, Melissa Grant, Mabel Domingo, Ma
     Estavillo, Edna Gomez-Sanchez, and Helen Salter
 7
 8                         UNITED STATES DISTRICT COURT
 9                      SOUTHERN DISTRICT OF CALIFORNIA
10
11   THOMAS RAINEY and JUDY RAINEY, ) NO. 19-CV-1650-H-AGS
     Co-Conservators, on behalf of COLLEEN )
12   GAROT                                   ) JOINT MOTION FOR INDEPENDENT
                                             ) MEDICAL EXAMINATION OF
13               Plaintiff,                  ) COLLEEN GAROT
     v.                                      )
14                                           )
     COUNTY OF SAN DIEGO, WILLIAM )
15   D. GORE, in his official capacity;      )
     STEVEN BLOCK, ARTHUR                    )
16   DOHERTY, QUOC TRAN, M.D.;               )
     MICHAEL STEWART, PH.D.;                 )
17   FRIEDRIKE VON LINTIG, M.D.;             )
     ANGELITO DELA CRUZ;                     )
18   YAOWALUCK HAGG; SUSAN                   )
     ANGUITAY, LEAH GACHE; SUSAN )
19   CONRAD; MYRA RADA-GRAGASIN;
     CHRISTINE ESER; M. GERMONO;             )
20   MELISSA GRANT; MABEL                    )
     DOMINGO; MA ESTAVILLO; EDNA )
21   GOMEZ-SANCHEZ; HELEN SALTER; )
     COASTAL HOSPITALIST MEDICAL
22   ASSOCIATES, a professional corporation; )
     LIBERTY HEALTHCARE OF                   )
23   CALIFORNIA, INC., a professional        )
     corporation                             )
24
                                             )
25               Defendants.                 )
                                             )
26   AND ALL RELATED CROSS-CLAIMS )
27                                           )
                                             )
28                                           )
     Case 3:19-cv-01650-H-AGS Document 75 Filed 02/02/21 PageID.843 Page 2 of 4



 1         Pursuant to Rule 35 of the Federal Rules of Civil Procedures, the parties agree that
 2   Plaintiff Colleen Garot will submit to a physical examination to be conducted by Jerome
 3   Stenehjem, M.D., who is board certified in Physical Medicine and Rehabilitation. Dr.
 4   Amy Sutton, who is a certified Life Care Planner, will also be present to observe the
 5   examination and facility. The examination will be conducted on behalf of Defendants,
 6   Cross-Complainants, and/or Cross-Claim Defendants County of San Diego, William D.
 7   Gore, Steven Block, Arthur Doherty, Yaowaluck Hagg, Leah Gache, Susan Conrad,
 8   Myra Rada-Gragasin, Christine Eser, Maria Germono, Melissa Grant, Mabel Domingo,
 9   Ma Estavillo, Edna Gomez-Sanchez, Helen Salter, Michael Stewart, Ph.D, Liberty
10   Healthcare Corporation, Liberty Healthcare of California, Inc., Coastal Hospitalist
11   Medical Associates, Friedrike Von Lintig, M.D., Angelito Dela Cruz, Coast Correctional
12   Medical Group, and Quoc Tran, M.D. Plaintiff alleges physical injuries which are in
13   controversy and good cause exists that such exam may lead to specific findings relevant
14   to Plaintiffs’ claims.
15         The examination will be conducted on February 8, 2021 at 11:00 am at Golden Hill
16   Subacute and Rehabilitation Center, 1201 34th Street, San Diego, CA 92102. The
17   examination will take 1 to 2 hours and will be audio recorded by Dr. Stenehjem.
18         The examination will consist of a face-to-face interview with patient. If the patient
19   can converse, Dr. Stenehjem will ask questions about pain, abilities and inabilities, bowel
20   and bladder function, and use of assistive devices or attendant help. The examination
21   will consist of evaluating alertness and cognitive function such as understanding speech,
22   following commands, awareness of surroundings, etc. The exam will also include
23   evaluation of range of motion of joints, muscle mass, strength, coordination, and
24   sensation. The heart, lungs and abdomen will be auscultated. The abdomen will be
25   gently palpated looking for tenderness or masses. The neck will be inspected and gently
26   palpated. The spine will be inspected and gently palpated. The hands and feet will be
27   inspected and gently palpated. A general inspection of the body will be done looking for
28   ///


                                              -1-                      No. 19-cv-1650-H-AGS
     Case 3:19-cv-01650-H-AGS Document 75 Filed 02/02/21 PageID.844 Page 3 of 4



 1   skin condition, swelling, erythema or other abnormalities. If there is equipment or
 2   supplies being used in the day-to-day care then these items will be noted.
 3         Plaintiff shall notify Defendant County of San Diego within five (5) days of his/her
 4   intent to continue or reschedule the examination. The parties on behalf of whom this
 5   medical examination is being conducted shall share in the costs of the examination and
 6   shall provide the parties with a copy of the examination report which shall contain
 7   information as required under Fed. Civ. P. 35(b)(1).
 8   DATED: February 2, 2021                Office of County Counsel
 9                                          By: s/STEVEN P. INMAN, II, Senior Deputy
10                                          Attorneys for Defendants/Cross-Complainants
                                            County of San Diego, William D. Gore, Steven
11                                          Block, Arthur Doherty, Yaowaluck Hagg, Leah
                                            Gache, Susan Conrad, Myra Rada-Gragasin,
12                                          Christine Eser, Maria Germono, Melissa Grant,
                                            Mabel Domingo, Ma Estavillo, Edna Gomez-
13                                          Sanchez, and Helen Salter

14   DATED: February 2, 2021                By: s/STEVE HOFFMAN
                                            Attorneys for Plaintiff Thomas Rainey and Judy
15                                          Rainey, Co-Conservators, on behalf of Colleen
                                            Garot
16
17   DATED: February 2, 2021                By: s/MARK L. KIEFER
                                            Attorneys for Defendants and Cross- Defendants
18                                          and/or Cross-Claim Defendants Michael Stewart,
                                            Ph.D, Liberty Healthcare Corporation and Liberty
19                                          Healthcare of California, Inc.

20   DATED: February 2, 2021                By: s/BRIAN T. BLOODWORTH
21                                          Attorneys for Defendants and/or Cross-Defendants
                                            Coastal Hospitalist Medical Associates, Friedrike
22                                          Von Lintig, M.D., Angelito Dela Cruz, Coast
                                            Correctional Medical Group
23
24   DATED: February 2, 2021                By: s/EDUARDO GONZALEZ
                                            Attorneys for Defendant Quoc Tran, M.D.
25
26
27
28


                                              -2-                      No. 19-cv-1650-H-AGS
     Case 3:19-cv-01650-H-AGS Document 75 Filed 02/02/21 PageID.845 Page 4 of 4



 1                                 SIGNATURE CERTIFICATION

 2         Pursuant to Section 2(f)(4) of the Southern District of California’s Electronic Case
 3   Filing Administrative Policies and Procedures Manual, I hereby certify that the content of
 4   this document is acceptable to all persons required to sign the document and have
 5   obtained authorization for the electronic signatures of all parties on the document.
 6   DATED: February 2, 2021                Office of County Counsel
 7                                          By: s/STEVEN P. INMAN, II, Senior Deputy
 8                                          Attorneys for Defendants/Cross-Complainants
                                            County of San Diego, William D. Gore, Steven
 9                                          Block, Arthur Doherty, Yaowaluck Hagg, Leah
                                            Gache, Susan Conrad, Myra Rada-Gragasin,
10                                          Christine Eser, Maria Germono, Melissa Grant,
                                            Mabel Domingo, Ma Estavillo, Edna Gomez-
11                                          Sanchez, and Helen Salter

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -3-                      No. 19-cv-1650-H-AGS
